Name: Council Implementing Decision (CFSP) 2016/694 of 4 May 2016 implementing Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya
 Type: Decision_IMPL
 Subject Matter: civil law;  international affairs;  Africa;  maritime and inland waterway transport
 Date Published: 2016-05-05

 5.5.2016 EN Official Journal of the European Union L 120/12 COUNCIL IMPLEMENTING DECISION (CFSP) 2016/694 of 4 May 2016 implementing Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision (CFSP) 2015/1333 of 31 July 2015 concerning restrictive measures in view of the situation in Libya and repealing Decision 2011/137/CFSP (1), and in particular Article 12(1) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 July 2015, the Council adopted Decision (CFSP) 2015/1333. (2) On 27 April 2016, the United Nations (UN) Security Council Committee, established pursuant to United Nations Security Council Resolution (UNSCR) 1970 (2011), added one vessel to the list of vessels subject to restrictive measures. (3) On 1 April 2016, the UN Security Council Committee established pursuant to UNSCR 1970 (2011) updated the identifying information relating to three persons subject to restrictive measures. (4) Annexes I, III and V to Decision (CFSP) 2015/1333 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annexes I, III and V to Decision (CFSP) 2015/1333 are hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 4 May 2016. For the Council The President A.G. KOENDERS (1) OJ L 206, 1.8.2015, p. 34. ANNEX (I) The vessel listed below is added to the list of vessels subject to restrictive measures set out in Annex V to Decision (CFSP) 2015/1333. B. Entities 1. Name: DISTYA AMEYA A.k.a.: KASSOS F.k.a.: n.a. Address: n.a. Listed on:27 April 2016 Additional information: IMO: 9077343. Listed pursuant to paragraphs 10(a) and 10(b) of resolution 2146 (prohibition to load, transport or discharge; prohibition to enter ports). Pursuant to paragraph 11 of resolution 2146 (2014), this designation is valid from 27 April to 26 July 2016, unless terminated earlier by the Committee pursuant to paragraph 12 of resolution 2146 (2014). Deadweight: 95 420. Flag State: India. The vessel may have been sold recently to an unknown buyer and the vessel's name may have changed to Kassos. As of 26 April 2016, the vessel was north of Al-Bayda, Libya, heading for Malta. (II) The entries for the persons listed below replace the entries for them set out in Annex I to Decision (CFSP) 2015/1333 A. Persons 3. Name: SAYYID MOHAMMED QADHAF AL-DAM Title: n.a. Designation: n.a. DOB: 1948 POB: Sirte, Libya; Egypt Good quality a.k.a.: SAYED M. GADDEF EEDAM Low quality a.k.a.: n.a. Nationality: n.a. Passport No: LIBYAN PASSPORT No 513519 National identification No: n.a. Address: n.a. Listed on:26 February 2011Other information: UN listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Qadhaf Al-dam was listed on 26 February 2011 pursuant to paragraph 15 of resolution 1970 as Cousin of Muammar Qadhafi. 14. Name: MUTASSIM QADHAFI Title: n.a. Designation: National Security Adviser DOB: 1976 POB: Tripoli, Libya Good quality a.k.a.: ALMUATESEM BELLAH MUAMMER QADHAFI; MUATASSIM BILLAH ABUMINYAR QADHAFI; Low quality a.k.a.: MOATASSAM; MUATASMBLLA; MUATASIMBLLAH: Nationality: n.a. Passport No: LIBYAN PASSPORT No B/001897 National identification No: n.a. Address: n.a. Listed on:26 February 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Believed status/location: deceased. Reportedly deceased in Sirte, Libya, on 20 October 2011. Additional information Closeness of association with regime. Listed pursuant to paragraphs 15 and 17 of Resolution 1970 (Travel Ban, Asset Freeze). 19. Name: SAFIA FARKASH AL-BARASSI Title: n.a. Designation: n.a. DOB: n.a. POB: Al Bayda, Libya Good quality a.k.a.: Safia Farkash Mohammed Al-Hadad, born 1 January 1953 (Oman passport No 03825239) Low quality a.k.a.: n.a. Nationality: n.a. Passport No: 03825239 National identification No: OMANI ID No 98606491; Address: Sultanate of Oman; Believed location  Egypt Listed on:24 June 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 and paragraph 19 of resolution 1973 (Travel Ban, Asset Freeze). Additional information Significant personal wealth, which could be used for regime purposes. Her sister Fatima FARKASH is married to ABDALLAH SANUSSI, head of Libyan military intelligence. (III) The entries for the persons listed below replace the entries for them set out in Annex III to Decision (CFSP) 2015/1333 A. Individuals 14. Name: MUTASSIM QADHAFI Title: n.a. Designation: National Security Adviser DOB: 1976 POB: Tripoli, Libya Good quality a.k.a.: ALMUATESEM BELLAH MUAMMER QADHAFI; MUATASSIM BILLAH ABUMINYAR QADHAFI; Low quality a.k.a.: MOATASSAM; MUATASMBLLA; MUATASIMBLLAH: Nationality: n.a. Passport No: LIBYAN PASSPORT No B/001897 National identification No: n.a. Address: n.a. Listed on:26 February 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Believed status/location: deceased. Reportedly deceased in Sirte, Libya, on 20 October 2011. Additional information Closeness of association with regime. Listed pursuant to paragraphs 15 and 17 of Resolution 1970 (Travel Ban, Asset Freeze). 19. Name: SAFIA FARKASH AL-BARASSI Title: n.a. Designation: n.a. DOB: n.a. POB: Al Bayda, Libya Good quality a.k.a.: Safia Farkash Mohammed Al-Hadad, born 1 January 1953 (Oman passport No 03825239) Low quality a.k.a.: n.a. Nationality: n.a. Passport No: 03825239 National identification No: OMANI ID No 98606491; Address: Sultanate of Oman; Believed location  Egypt Listed on:24 June 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 and paragraph 19 of resolution 1973 (Travel Ban, Asset Freeze). Additional information Significant personal wealth, which could be used for regime purposes. Her sister Fatima FARKASH is married to ABDALLAH SANUSSI, head of Libyan military intelligence.